DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23rd 2022 has been entered.

	According to paper filed February 23rd 2022, claims 1-30 are pending for examination with a March 18th 2018 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1, 3-6, 8-12, and 14-29 are amended. Claims 2 and 7 are previously canceled. Claim 30 is newly added. Rejections to claims 8 and 9 under 35 USC §112(b) are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 15, 17-18, 21-22, 24-25, and 28-30 are rejected under 35 U.S.C. §103 as being unpatentable over Pasila et al. (US 2012/0179541), hereinafter Pasila, and further in view of Samarasekera et al. (US 9,495,783), hereinafter Samarasekera.

Claim 1
“a memory configured to store information having an image; a user interface having a display screen” Pasila [0009] discloses “at least one picture or video are stored… touch screen”;

“a controller coupled to the memory and the user interface and adapted to display the image on the display screen” Pasila [0009] discloses “at least one picture or video are stored on a server and the picture has been associated with a product has designated area which trigger a pop up frame to be displayed”;

“wherein the user interface is adapted to interact with a user to allow the user to select location on the image displayed on the display screen” Pasila [0025] discloses “a picture 202 has designated area(s) 208 which trigger popup frame to be displayed when hovered with mouse or other pointing means such as touch screen”;

“wherein the controller is further adapted to define a first region around the selected location on the image as a touch-sensitive zone that is sensitive to the user’s touch” Pasila [0025] discloses “a picture 202 has designated area(s) 208 which trigger popup frame to be displayed when hovered with mouse or other pointing means such as touch screen”;

“a recording device adapter to record one of an audio file or a video file of the user as an object data” Samarasekera col. 9 lines 62-63 discloses “a mobile phone with a camera”, which inherently discloses video or audio recording capabilities”;

“wherein the controller is adapted to: embed the object data at the first region of the image corresponding to the touch-sensitive zone; store the image, the touch-sensitive zone, and the object data embedded at the first region of the image as a unitary file in the memory to archive the unitary file for later playback” Pasila Figure 2 and [0026] discloses “[a] content (picture, video) owner can associate tagbubble 30 to his content… the content owner defines area in the picture where he/she wants to associate additional information”;

“play, from the unitary file, the object data embedded at the first region of the image when the user selects the first region of the image corresponding to the touch-sensitive zone on the display screen” Pasila Figure 3 and [0025] further discloses “[t]abbubble 30 can include information like text 306, pricing etc information about the product 304… Tagbubble 30 can contain any HTML code and can include pictures, videos etc any digital items”.

Pasila and Samarasekera disclose analogous art. However, Pasila does not spell out the “recording device” as recited above. It is disclosed in Samarasekera. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Samarasekera into Pasila to enhance its user interface interactive functions.

Claim 3
“a camera that acquires the image” Samarasekera col. 9 lines 62-63 discloses “a mobile phone with a camera”.

Claim 4
“wherein the display screen is a touch-sensitive screen, and the touch-sensitive zone is a portion of the touch-
sensitive screen that is configured by the user interface to be sensitive to the user’s touch” Pasila Figure 2 depicts the “portion of the touch-sensitive screen” and Pasila [0009] spells out the “touch screen” as claimed.

Claim 5
“a microphone that records a voice of the user and stores the recorded voice in the object data embedded at the first region of the image corresponding to the touch-sensitive zone, wherein the recorded voice of the user describes a portion of the image that is at least partially inside of the touch-sensitive zone” Samarasekera col. 9 lines 62-63 discloses “a mobile phone with a camera”, which inherently discloses a microphone enabling the recording of video or audio; and Pasila Figure 2 depicts “the first region” (i.e., 208) of the image as claimed.

Claim 6
“a video camera that records a video of the user, and stores the recorded video in the object data embedded at the first region of the image corresponding to the touch-sensitive zone, wherein the recorded video of the user describes a portion of the image that is at least partially inside of the touch-sensitive zone” Samarasekera col. 9 lines 62-63 discloses “a mobile phone with a camera”, which inherently discloses a microphone enabling the recording of video or audio; and Pasila Figure 2 depicts “the first region” (i.e., 208) of the image as claimed.

Claim 15
“employing a playback device to acquire a file” Pasila Figure 3 and [0025] further discloses “[t]abbubble 30 can include information like text 306, pricing etc information about the product 304… Tagbubble 30 can contain any HTML code and can include pictures, videos etc any digital items”; the “playback” function is inherently discloses in the Tagbubble video;

“playing the object data that is embedded at the first region of the image corresponding to the selected touch-sensitive zone to the user with the playback device” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.  Claim 15 is also rejected for the similar rationale given for claim 10.

Claim 17
“wherein the object data includes a sound clip recording by the user that describes a portion of the displayed image” Samarasekera col. 9 lines 62-63 discloses “a mobile phone with a camera”, which inherently discloses a microphone enabling the recording of video or audio.

Claim 18
“wherein the object data includes a verbal description of the first region of the displayed image as described by the user” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 21
“wherein the OTI file has executable code which is executed by the playback device to play back the object data in the OTI file” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.
	The “playback” operation is inherently disclosed in Samarasekera video disclosure.

Claim 22
Claim 22 is rejected for the similar rationale given for claims 1 and 15.

Claims 24-25 & 28
Claims 24-25 and 28 are rejected for the similar rationale given for claims 17-18 and 21 respectively.

Claim 29
“the user interface is further adapted to allow the user to select the location with a single click or a single tap” Pasila [0025] discloses a “touch screen”;
“the controller is further adapted to define the first region around the selected location based on the single click or the single tap” Pasila [0025] discloses “a picture 202 has designated area(s) 208 which trigger popup frame to be displayed when hovered with mouse or other pointing means such as touch screen”.

Claim 30
“wherein the controller is further adapted to not play the object data when the user selects a region of the image other than the first region” Pasila [0025] discloses “a picture 202 has designated area(s) 208 which trigger popup frame to be displayed when hovered with mouse or other pointing means such as touch screen”, when the mouse is not hovering over the designated area, no popup frame is displayed.

Claims 8-14, 16, and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Pasila et al. (US 2012/0179541), hereinafter Pasila, and in view of Samarasekera et al. (US 9,495,783), hereinafter Samarasekera, and further in view of Lu et al. (US 2019/0147305), hereinafter Lu.

Claim 8
“recording, with a recording device, an audio or video of the user as an object data and associating it with the touch-sensitive zone” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may
attach messages to their tagged objects, or other tags such as images, video, audio or the like”;

“embedding, using the controller, the object data at the first region of the image corresponding to the touch-sensitive zone” Pasila Figure 2 and [0026] discloses “[a] content (picture, video) owner can associate tagbubble 30 to his content… the content owner defines area in the picture where he/she wants to associate additional information”;

“employing a packing device to merge the image, the touch-sensitive zone, and the object data embedded at the first region of the image into the object tagged image (OTI) file having a filename indicating that the OTI file is an OTI file format” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF.”;

“wherein the OTI file is a single file, and wherein the OTI file is structured for the controller to play, from the OTI file, the object data embedded at the first region of the image corresponding to the touch-sensitive zone when the user selects the first region of the image on the screen” Pasila Figures 2-3 and [0026] discloses “[a] content (picture, video) owner can associate tagbubble 30 to his content… the content owner defines area in the picture where he/she wants to associate additional information”, Pasila [0025] further discloses “[t]abbubble 30 can include information like text 306, pricing etc information about the product 304… Tagbubble 30 can contain any HTML code and can include pictures, videos etc any digital items”.
Claim 8 is also rejected for the rationale given for claim 1.

Pasila, Samarasekera, and Lu disclose analogous art. However, Pasila does not spell out the “OTI files” as claimed above. This feature is disclosed in Lu. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Lu into Pasila to enhance its user interface interactive functions.

Claim 9
“wherein the screen is a touch-sensitive screen, and the touch-sensitive zone is a portion of the touch-sensitive screen that is configured to be sensitive to the user’s touch” Pasila [0025] discloses a “touch screen”.

Claim 10
“merging the image, the touch-sensitive zone and the object data into the object tagged image (OTI) file” Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”;
“storing the OTI file in a non-volatile memory device, the OTI file including a filename having a uniform filename extension indicating that the OTI file is in an OTI file format” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF”.
Claim 10 is also rejected for the rationale given for claim 8.

Claim 11 
“acquiring an audio recording of the user that describes at least a portion of the image” Samarasekera col.10
lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 12
Claim 12 is rejected for the rationale given for claim 9.

Claim 13
“wherein the acquiring the image further comprises acquiring the image by one of: capturing the image with a camera; or selecting the image as previously stored in a memory” Samarasekera col. 9 lines 62-63 discloses “a mobile phone with a camera”.

Claim 14
“wherein the recording the user comprises at least one of: recording a sound clip of the user, wherein the sound clip of the user describes a portion of the image; or recording a video clip of the user, wherein the video clip of the user describes a portion of the image” Samarasekera col. 9 lines 62-63 discloses “a mobile phone with a camera”, which inherently discloses a microphone enabling the recording of video or audio; and
Samarasekera col.10 lines 2-5 discloses “users performing the object tagging may attach messages to their tagged objects, or other tags such as images, video, audio or the like”.

Claim 16
“wherein a unique filename extension indicates that the file format is an OTI file format” Lu [0080] discloses “an object insertion option 514b (for placing an object on the image, e.g., for writing text on top of the image), and an object tagging option 514c (for outlining and tagging an object in the image)” and Lu [0031] discloses “the term ‘image’ includes digital images and frames of digital video… the term ‘digital image’ includes digital files with the following file extensions: JPG, TIFF, BMP, PNG, RAW, OR PDF”.

Claim 23
Claim 23 is rejected for the similar rationale given for claim 16.

Claims 19-20 and 26-27 are rejected under 35 U.S.C. §103 as being unpatentable over Pasila et al. (US 2012/0179541), hereinafter Pasila, and in view of Samarasekera et al. (US 9,495,783), hereinafter Samarasekera, and further in view of Sako et al. (US 2008/0088646), hereinafter Sako.

Claim 19
“wherein the first region of the image is made more visually prominent when the object data is being played back” Sako [0105] discloses “[t]he imaging signal processing section 15 is assumed as serving also as a so-called video processor, and being a portion for processing the imaging signal to achieve various types of display. … The imaging signal processing section 15 is also capable of generating scaled-up or scaled-down images being results of partially scaling up or down the imaging signal, and image effects processing including … partial highlight display”.

Pasila, Samarasekera, and Sako disclose analogous art. However, Pasila does not spell out the “visually prominent” as recited above. It is disclosed Sako. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Sako into Pasila to enhance its video playback functions.

Claim 20
“wherein the first region of the image is made more visually prominent by at least one of highlighting the first
region of the image or enlarging the first region of the image on the screen of the user interface” Pasila Figure 2 depicts the first region of the image (i.e., 208) more visually prominent as claimed.

Claim 26
“wherein a given region of the plurality of regions of the image is made more visually prominent while the object data embedded at the given region is being played” Sako [0094] discloses “image effects processing including mosaicking… partial highlight display”.

Claim 27
“wherein the given region of the image is made more visually prominent during playback by at least one of highlighting the given region of the image or enlarging a portion of the image inside of the given region on the user interface” Sako [0105] discloses “[t]he imaging signal processing section 15 is assumed as serving also as a so-called video processor, and being a portion for processing the imaging signal to achieve various types of display. … The imaging signal processing section 15 is also capable of generating scaled-up or scaled-down images being results of partially scaling up or down the imaging signal, and image effects processing including … partial highlight display”.

Response to Arguments
	Applicant's arguments that the cited prior art references do not teach or suggest the claimed features, particularly, the newly amended claim features. Accordingly, a newly cited prior art reference, Pasila et al., is applied in the present Office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175